ADMINISTRATIVE ORDER
JEAN HOEFER TOAL, Chief Justice.
The above-referenced order provides for a period of protection for Lawyer Legislators during Legislative Session. Since the promulgation of this order, the General Assembly has adopted many varied ending dates for its sessions, tied to consideration of vetoes or other limited legislative agenda items.
The language of the April 21, 2010, order provides protection from the opening of session until the third Thursday in June or “until two weeks after the General Assembly stops meeting in regular session, whichever is later.” The General Assembly has, at times, simply receded rather than ending its regular session. To give definition and certainty to the ending date of this protective order, the above quoted language is amended to read as follows:
“[Protection is granted] ... from the first Tuesday in January until the third Thursday in June or until thirty (30) days after the General Assembly completes all votes on the General Appropriation bill, including but not limited to votes on vetoes of the General Appropriation bill, whichever is later.”
All other provisions of the April 21, 2010, order remain in full force and effect.
/s/Jean Hoefer Toal, Chief Justice.
FOR THE COURT